Exhibit 10.1

--------------------------------------------------------------------------------

FIRST AMENDMENT TO
CREDIT AGREEMENT

among

QUANTUM CORPORATION

and

KEYBANK NATIONAL ASSOCIATION
as Administrative Agent and
Letter of Credit Issuing Lender

and

THE OTHER FINANCIAL
INSTITUTIONS PARTIES HERETO

Dated as of November 28, 2006

--------------------------------------------------------------------------------

Re:  $150,000,000 Revolving Credit Facility
$225,000,000 Term Loan Facility

--------------------------------------------------------------------------------

KEYBANC CAPITAL MARKETS
Sole Lead Arranger and Sole Book Manager

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FIRST AMENDMENT
TO
CREDIT AGREEMENT

This First Amendment To Credit Agreement (this “Amendment”) is dated as of
November 27, 2006, by and among QUANTUM CORPORATION, a Delaware corporation
(“Borrower”), each lender from time to time a party hereto (collectively,
“Lenders,” and individually, a “Lender”), and KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent and Letter of Credit Issuing Lender amends that certain
Credit Agreement dated as of August 22, 2006 (the “Credit Agreement”) among
Borrower, AdministrativeAgent and the Lenders.

RECITALS

A.     Borrower, Administrative Agent and the Requisite Lenders have agreed to
amend the terms of the Credit Agreement to modify certain covenants, definitions
and conditions contained therein.

B.      Each capitalized term used but not otherwise defined herein shall have
the meaning ascribed thereto in the Credit Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE 1
AMENDMENTS TO CREDIT AGREEMENT

This Amendment shall be deemed to be an amendment to the Credit Agreement and
shall not be construed in any way as a replacement or substitution therefor. All
of the terms and conditions of, and terms defined in, this Amendment are hereby
incorporated by reference into the Credit Agreement as such terms and provisions
were set forth in full therein.

1.1     Definitions.  From and after the date of this Amendment, the definitions
of “Applicable Payment Date”, “Cash Equivalents” “Consolidated EBITDA”,
“Ordinary Course Dispositions”, “Ordinary Course Indebtedness”, “Ordinary Course
Investments” contained in Section l.01 of the Credit Agreement are each amended
and restated in their entirety as follows:

“Applicable Payment Date” means, (a) as to any Offshore Rate Loan, the last day
of the relevant Interest Period, but in no event more than ninety (90) days
after the first day of such Interest Period and each ninety (90) days
thereafter, any date that such Loan is prepaid or converted in whole or in part
and the Maturity Date; and (b) as to any other Obligations, the last Business
Day of each calendar quarter and the Maturity Date; provided, further, that
interest accruing at the Default Rate shall be payable from time to time upon
demand of Administrative Agent.

“Cash” or “Cash Equivalents” means assets which qualify as “marketable
securities”, “short term investments”, “cash” or “cash equivalents” pursuant to
the investment policies adopted from time to time by the Board of Directors of
Borrower and are properly classified as “marketable securities”, “cash”, “cash
equivalents” or “short term investments” under GAAP. 

“Consolidated EBITDA” means the sum of the following, provided that the items
contained in (b) through (i) below shall be added to (a) only to the extent they
have been deducted in calculating, and therefore form no portion of,
Consolidated Net Income:

-1-

--------------------------------------------------------------------------------

(a)     Consolidated Net Income, provided that there shall be excluded from such
Consolidated Net Income the following:  (i) all gains and all losses realized by
Borrower and its Subsidiaries upon the sale or other disposition (including,
without limitation, pursuant to sale and leaseback transactions) of property or
assets that are not sold or otherwise disposed of in the ordinary course of
business, or pursuant to the sale of any capital stock held by Borrower or any
Subsidiary; and (ii) all items of gain or income that are properly classified as
extraordinary in accordance with GAAP or are unusual or non-recurring; and

(b)     Consolidated Interest Charges; and

(c)     The amount of taxes, based on or measured by income, used or included in
the determination of such Consolidated Net Income; and

(d)     The amount of depreciation and amortization expense deducted in
determining such Consolidated Net Income, including any impairment of
intangible/goodwill as defined under FAS 142 and FAS 144; and

(e)     Any non-cash stock, stock option or restricted stock based compensation
charges determined in accordance with GAAP; and

(f)     Cash charges relating to the Related Transactions in an amount not to
exceed $38,000,000 in the aggregate and incurred prior to June 30, 2007; and

(g)     Cash charges relating to (i) the settlement of litigation with Storage
Technology Corporation (StorageTek) in an amount not to exceed $24,100,000 and
(ii) the closure of the Ireland facility in an amount not to exceed $18,100,000,
in each case, for the fiscal year ended March 31, 2006 and as reflected on the
financial statements of Borrower and its Subsidiaries for such fiscal year; and

(h)     Cash charges related to restructuring, discontinued operations, and
extraordinary items (and not relating to the Related Transactions), including,
but not limited to, facilities and personnel reductions or exit of a business or
products, in an amount not to exceed $12,000,000 in the aggregate for the period
beginning on the Closing Date and ending on the final Maturity Date; and

(i)     Other non-cash extraordinary or non-cash non-recurring charges
including, without limitation, charges arising from the Related Transactions
(including research and development charges in process on the Closing Date).

For purposes of calculating Consolidated EBITDA for any period in connection
with the Leverage Ratio, the Senior Leverage Ratio or in calculating compliance
with Section 7.11(e) hereof, if during such period the Borrower or any
Subsidiary shall have made any Permitted Acquisition, Consolidated EBITDA for
such period shall be calculated after giving pro forma effect to such Permitted
Acquisition as if such Permitted Acquisition occurred on the first day of such
period.  In regards to ADIC, for monthly periods not included in the combined
companies’ GAAP financial statements, but which would be included under this
paragraph, monthly depreciation and amortization expense shall be deemed to be
“$2,486,000”.

“Ordinary Course Dispositions” means:

(a)     Dispositions of surplus property, plant and equipment or damaged,
obsolete or worn out property, plant and equipment, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)     Dispositions of inventory, Cash or Cash Equivalents or service inventory
in the ordinary course of business;

(c)     Dispositions of property to the extent that such property is exchanged
for credit against the purchase price of similar replacement property, or the
proceeds of such sale are reasonably promptly applied to the purchase price of
such replacement property or where Borrower or its Subsidiary determine in good
faith that the failure to replace such property will not be detrimental to the
business of Borrower or such Subsidiary; provided that (i) the fair market value
of all assets not replaced shall not exceed $25,000,000 during the two (2) year
period commencing on the Closing Date and (ii) thereafter, the fair market value
of all assets not replaced shall not exceed $10,000,000 over the remaining life
of this Agreement; 

-2-

--------------------------------------------------------------------------------

(d)     Dispositions of assets or property by any Subsidiary of Borrower to
Borrower or another Subsidiary of Borrower, or by Borrower to any Subsidiary of
Borrower; provided that if (i) a Default or Event of Default shall have occurred
and be continuing, or (ii) if at the time Borrower or any such Subsidiary
proposes to make such Disposition the Leverage Ratio is greater than 3.50:1.00
(based upon the most recent Compliance Certificate delivered to Administrative
Agent pursuant to Section 6.02), no such Disposition by Borrower or any
Guarantor to any Subsidiary which is not a Guarantor may be made if the
aggregate amount of Permitted Non-Guarantor Amounts, after giving pro forma
effect to the making of such Disposition, would exceed $15,000,000, or (iii) if
at the time Borrower or any such Subsidiary proposes to make such Disposition
the Leverage Ratio is less than or equal to 3.50:1.00 (based upon the most
recent Compliance Certificate delivered to Administrative Agent pursuant to
Section 6.02), no such Disposition by Borrower or any Guarantor for any
Subsidiary which is not a Guarantor may be made if the aggregate amount of
Permitted Non-Guarantor Amounts, after giving pro forma effect to the making of
such Disposition, would exceed $30,000,000; provided, further, that this clause
(d) shall not restrict (1) Ordinary Course Indebtedness referred to in clause
(b) of the definition thereof, (2) Ordinary Course Investments referred to in
clause (c) of the definition thereof, (3) Restricted Payments permitted pursuant
to Sections 7.06(a)(ii) and 7.06(f), and (4) Dispositions of inventory (and the
related transfer payments) in the ordinary course of business between (i) the
Borrower or any Subsidiary of the Borrower that is a Guarantor and (ii) foreign
Subsidiaries;

(e)     Dispositions which constitute non-exclusive licenses or other similar
arrangements for the use of the property of the Borrower or any Subsidiary, in
the ordinary course of business;

(f)     Dispositions which constitute the making or liquidating of Permitted
Investments, including, without limitation, in respect of any Swap Contract,
provided that Borrower is in compliance with Section 6.16; and

(g)     Dispositions which constitute the incurrence (but not the enforcement)
of Permitted Liens;

provided, however, that, other than with respect to Dispositions of the types
described in clauses (a) and (d) of this definition (except as otherwise
expressly required pursuant to clause (d)), no such Disposition shall be for
less than the fair market value of the property being disposed of.

“Ordinary Course Indebtedness” means:

(a)      Indebtedness under the Loan Documents;

(b)      Guaranty Obligations of Borrower or any of its Subsidiaries guarantying
Indebtedness otherwise permitted hereunder of Borrower or any Subsidiary of
Borrower; provided, however, that (i) if at the time Borrower or any such
Subsidiary proposes to incur such Guaranty Obligations the Leverage Ratio is
greater than 3.50:1.00 (based upon the most recent Compliance Certificate
delivered to Administrative Agent pursuant to Section 6.02), no such Guaranty
Obligations by Borrower or any Guarantor to any Subsidiary which is not a
Guarantor may be incurred if the aggregate amount of Permitted Non-Guarantor
Amounts, after giving pro forma effect to the making of such Guaranty
Obligations, would exceed $15,000,000, (ii) if at the time Borrower or any such
Subsidiary proposes to incur such Guaranty Obligations the Leverage Ratio is
less than or equal to 3.50:1.00 (based upon the most recent Compliance
Certificate delivered to Administrative Agent pursuant to Section 6.02), no such
Guaranty Obligations by Borrower or any Guarantor for any Subsidiary which is
not a Guarantor may be incurred if the aggregate amount of Permitted
Non-Guarantor Amounts, after giving pro forma effect to the making of such
Investment, would exceed $30,000,000, and (iii) if a Default or Event of Default
has occurred and be continuing, Guaranty Obligations under this clause (b) shall
only be permitted for Subsidiaries that are Guarantors;

(c)      Indebtedness arising from the honoring of a check, draft or similar
instrument against insufficient funds or from the endorsement of instruments for
collection in the ordinary course of Borrower’s or any Subsidiary’s business;

(d)      Permitted Swap Obligations;

(e)      Indebtedness of Borrower or any of its Subsidiaries with respect to
surety, appeal, indemnity, performance or other similar bonds in the ordinary
course of business; and

(f)      Indebtedness with respect to cash deposited by customers to obtain the
right to delivery of future goods or services; provided, however, that all such
cash deposits are held in an account subject to a Deposit Account Control
Agreement.

-3-

--------------------------------------------------------------------------------

“Ordinary Course Investments” means Investments consisting of:

(a)     Investments in other assets properly classified as “marketable
securities” or “Cash” or “Cash Equivalents”, and which conform to the investment
policies adopted by the Board of Directors of Borrower from time to time;

(b)     advances to officers, directors and employees of Borrower and its
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;

(c)     Investments of Borrower in any of its Subsidiaries and Investments of
any Subsidiary of Borrower in Borrower or another Subsidiary of Borrower;
provided, however, that (i) if at the time Borrower or any such Subsidiary
proposes to make such Investment the Leverage Ratio is greater than 3.50:1.00
(based upon the most recent Compliance Certificate delivered to Administrative
Agent pursuant to Section 6.02), no such Investment by Borrower or any Guarantor
in any Subsidiary which is not a Guarantor may be made if the aggregate amount
of Permitted Non-Guarantor Amounts, after giving pro forma effect to the making
of such Investment, would exceed $15,000,000, (ii) if at the time Borrower or
any such Subsidiary proposes to make such Investment the Leverage Ratio is less
than or equal to 3.50:1.00 (based upon the most recent Compliance Certificate
delivered to Administrative Agent pursuant to Section 6.02), no such Investment
by Borrower or any Guarantor in any Subsidiary which is not a Guarantor may be
made if the aggregate amount of Permitted Non-Guarantor Amounts, after giving
pro forma effect to the making of such Investment, would exceed $30,000,000, and
(iii) if a Default or Event of Default has occurred and be continuing,
Investments under this clause (c) shall only be permitted in Subsidiaries that
are Guarantors; provided, further, that the foregoing proviso shall not apply to
Investments consisting of transfers of inventory (and the related transfer
payments) in the ordinary course of business between (i) the Borrower or any
Subsidiary of the Borrower that is a Guarantor and (ii) foreign Subsidiaries;

(d)     Investments in Quantum Storage Solutions (M) Sdn. Bhd. in an amount not
to exceed (i) $5,000,000 in any fiscal quarter and (ii) $30,000,000 in the
aggregate;

(e)     extensions of credit to customers or suppliers of Borrower and its
Subsidiaries in the ordinary course of business and any Investments received in
satisfaction or partial satisfaction thereof;

(f)     Guaranty Obligations permitted by Section 7.01.

(g)     Investments received by Borrower or any of its Subsidiaries as
distributions on claims in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business;

(h)     Investments of any Subsidiary existing at the time it becomes a
Subsidiary of Borrower, provided that such Investments were not made in
anticipation of such Person becoming a Subsidiary of Borrower; and

(i)     Investments consisting of loans to employees, the proceeds of which
shall be used to purchase Equity Securities of Borrower or its Subsidiaries and
other loans to employees in an aggregate amount not in excess of $1,000,000 at
any time outstanding.

1.2     New Definitions.  From and after the date of this Amendment, the
following definitions of are each added to Section 1.01 of the Credit Agreement
as follows:

“Collateral” means any property subject to the Liens of the Security Documents

“Permitted Non-Guarantor Amounts” the sum of (i) Investments by Borrower or any
Guarantor in any Subsidiary which is not a Guarantor, (ii) Dispositions pursuant
to clause (d) of the definition of “Ordinary Course Dispositions” made by
Borrower or any Guarantor to any Subsidiary which is not a Guarantor, and (iii)
Indebtedness consisting of Guaranty Obligations of Borrower or any Guarantor
guaranteeing Indebtedness of the type referred to in clause (b) of the
definition of “Permitted Indebtedness” of any Subsidiary which is not a
Guarantor.

-4-

--------------------------------------------------------------------------------

1.3     Mandatory Prepayments.  From and after the date of this Amendment,
Subparagraphs (b)(ii) and (iii) of Section 2.04 of the Credit Agreement are
amended and restated in their entirety as follows:

“(ii)      Asset Sales.  No later than the fifth Business Day following the date
of receipt by Borrower or any of its domestic Subsidiaries of any Net Asset Sale
Proceeds (or on the 180th or 271st day, as the case may be, if the first proviso
hereto applies), Borrower shall prepay, subject to the provisions of Section
2.04(c) below, the Term Loans in an aggregate amount equal to such Net Asset
Sale Proceeds; provided that, so long as no Event of Default shall have occurred
and be continuing, Borrower need not so apply such Net Asset Sale Proceeds so
long as Borrower or one or more of its Subsidiaries (A) commits to invest such
Net Asset Sale Proceeds within one hundred eighty (180) days of receipt thereof
and (B) thereafter invests such Net Asset Sale Proceeds within two hundred
seventy (270) days of receipt thereof in assets of the general type used in the
business of Borrower and its Subsidiaries (including acquisitions of assets by
way of stock purchase, merger or acquisition of assets of a company or business
unit in compliance with Section 7.08); provided, further, pending any such
investment all

such Net Asset Sale Proceeds shall be (x) applied to prepay Revolving Loans to
the extent outstanding (without a reduction in Revolving Commitments but subject
to a portion of such Revolving Commitments in an amount equal to such Net Asset
Sale Proceeds being reserved and only available for (A) investment thereof in
the replacement assets anticipated in this Section 2.04(b)(ii) or (B) after the
180th or 271st day, as the case may be, of receipt thereof, prepayment of Loans
as required hereunder (in which case the requirements of Section 4.02(b) shall
not apply with respect to such amount)) on the last day of the current Interest
Period(s) thereof, or (y) invested in Cash or Cash Equivalents and deposited in
a segregated account of Borrower and held therein until such time as such Net
Asset Sale Proceeds are applied in payment of such investment.  Any prepayment
of an Offshore Rate Loan shall be accompanied by all accrued interest thereon,
together with the amounts set forth in Section 3.05. 

(iii)      Insurance/Condemnation Proceeds.  No later than the fifth Business
Day following the date of receipt by Borrower or any of its Subsidiaries (or on
the 180th or 271st day, as the case may be, day if the first proviso hereto
applies), or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds in excess of $3,000,000 received in any fiscal
year through the applicable date of determination, Borrower shall prepay,
subject to the provisions of Section 2.04(c) below, the Term Loan in an
aggregate amount equal to such Net Insurance/Condemnation Proceeds in excess of
$3,000,000; provided so long as (x) no Event of Default shall have occurred and
be continuing and (y) the aggregate amount of such Net Insurance/Condemnation
Proceeds does not exceed thirty percent (30%) of the Borrower’s consolidated
total assets, Borrower need not so apply such Net Insurance/Condemnation
Proceeds so long as Borrower or one or more of its Subsidiaries (A) commits to
invest such Net Insurance/Condemnation Proceeds within one hundred eighty (180)
days of receipt thereof and (B) thereafter invests such Net
Insurance/Condemnation Proceeds within two hundred seventy (270) days of receipt
thereof in assets of the general type used in the business of Borrower and its
Subsidiaries, which investment may include the repair, restoration or
replacement of the applicable assets thereof; provided, further, pending any
such investment all such Net Insurance/Condemnation Proceeds, as the case may
be, shall be (x) applied to prepay Revolving Loans to the extent outstanding
(without a reduction in Revolving Commitments but subject to a portion of such
Revolving Commitments in an amount equal to such Net Insurance/Condemnation
Proceeds being reserved and only available for (A) investment thereof in the
replacement assets anticipated in this Section 2.04(b)(iii) or (B) after the
180th or 271st day, as the case may be, of receipt thereof, prepayment of Loans
as required hereunder (in which case the requirements of Section 4.02(b) shall
not apply with respect to such amount)) on the last day of the current Interest
Period(s) thereof, or (y) invested in Cash or Cash Equivalents and deposited in
a segregated account of Borrower and held therein until such time as such Net
Asset Sale Proceeds are applied in payment of such investment.  Any prepayment
of an Offshore Rate Loan shall be accompanied by all accrued interest thereon,
together with the amounts set forth in Section 3.05.”

1.4     Budgets.  From and after the date of this Amendment, Subparagraph (c) of
Section 6.01 of the Credit Agreement is amended and restated in its entirety as
follows:

“(c)      such other financial reports as Administrative Agent may reasonably
request from Borrower, including without limitation, to the extent available, an
annual budget (including a projected balance sheet, income statement, statement
of cash flows and adjustments) for the Borrower’s next three (3) fiscal years to
be delivered within thirty (30) days after the end of each fiscal year of
Borrower; and”

-5-

--------------------------------------------------------------------------------

1.5     Material Subsidiaries.  From and after the date of this Amendment,
Subparagraph (a) of Section 6.13 of the Credit Agreement is amended and restated
in its entirety as follows:

“(a)      In the event that Borrower creates or acquires a domestic Subsidiary,
Borrower shall within forty-five (45) days (unless a longer period is agreed to
by Administrative Agent) (i) cause such Subsidiary (aa) to execute and deliver a
Guaranty, in form and substance satisfactory to Administrative Agent, in favor
of Administrative Agent (for the benefit of each Lender in accordance with its
Pro Rata Share), and (bb) to execute and deliver a security agreement,
substantially in the form of the Security Agreement, granting a security
interest in its assets to secure the Guaranty; (ii) pledge to Administrative
Agent (for the benefit of each Lender in accordance with its Pro Rata Share) the
ownership interests in such Subsidiary pursuant to a pledge agreement
substantially in the form of the Stock Pledge Agreement; and (iii) deliver to
Administrative Agent (for the benefit of each Lender in accordance with its Pro
Rata Share) the outstanding shares certificates (or other evidence of its
equity) evidencing such pledged ownership interests; provided, however, in no
event shall (1) the aggregate amount of assets for all domestic Subsidiaries
that are not a Guarantor and party to a security agreement referred to in this
subsection (a) exceed 20% of the total assets of the Borrower and its
Subsidiaries as of the last day of the most recently ended fiscal quarter of the
Borrower for which Borrower has delivered financial statements and (2) the
aggregate amount of revenues for all domestic Subsidiaries that are not a
Guarantor and party to a security agreement exceed 20% of the total revenues of
the Borrower and its Subsidiaries for the most recently ended period of four (4)
consecutive fiscal quarters of the Borrower for which Borrower has delivered
financial statements and the Borrower shall, from time to time, cause such
additional domestic Subsidiaries to execute and deliver the documents referred
to in this subsection (a) and comply with the other provisions of this
subsection (a) as required to comply with this proviso.”

1.6     Indebtedness.  From and after the date of this Amendment, Subparagraphs
(d) and (h) of Section 7.01 of the Credit Agreement are each amended and
restated in their entirety as follows:

“(d)      Indebtedness of Borrower under any letter of credit facility other
than a Letter of Credit (a “Permitted LC Agreement”); provided that (A) the sum
at any time of the aggregate face amount of all letters of credit issued and
outstanding under all Permitted LC Agreements, plus the aggregate amount of all
unremedied drawings under such letters of credit, does not exceed $10,000,000,
and (B) the Indebtedness of Borrower under any Permitted LC Agreement is at all
times not secured by any Collateral;”

“(h)      Subordinated Debt of Borrower to any Person, provided that (A) such
Indebtedness contains subordination provisions no less favorable to
Administrative Agent and Lenders than those set forth in Schedule 7.10 or as
otherwise approved by the Requisite Lenders and (B) the aggregate principal
amount of all Subordinated Debt of Borrower outstanding (including the
Convertible Subordinated Notes) does not exceed $160,000,000 at any time; and
(C) the maturity date of the Subordinated Debt shall not be earlier than 120
days after following the Maturity Date of the Term Loans;”

1.7     Liens.  From and after the date of this Amendment, Subparagraphs (e) and
(f) of Section 7.02 of the Credit Agreement are each amended and restated in
their entirety as follows:

“(e)      Liens on the property or assets of any corporation which becomes a
Subsidiary of Borrower after the date of this Agreement, provided that (i) such
Liens exist at the time such corporation became a Subsidiary or such assets were
acquired, (ii) such Liens were not created in contemplation of such acquisition
by Borrower, and (iii) such Liens shall not attach to any assets or property of
any entity other than such acquired entity;

(f)      Liens securing Indebtedness and any related obligations of Borrower or
any of its Subsidiaries which constitutes Permitted Indebtedness under
Section 7.01(e) provided that (i) any such Lien shall not attach to any assets
or property other than the assets or property so acquired, (ii) the principal
amount of the Indebtedness secured by such Lien shall not exceed the purchase
price of the property financed, and (iii) any such Lien shall be created
contemporaneously with or within six (6) months after the acquisition of such
assets or property;”

-6-

--------------------------------------------------------------------------------

1.8     Restricted Payments.  From and after the date of this Amendment,
Subparagraphs (b) and (c) of Section 7.06 of the Credit Agreement are each
amended and restated in their entirety as follows:

“(b)      Borrower may distribute rights pursuant to a shareholder rights plan
or redeem such rights, provided that such redemption is in accordance with the
terms of such shareholder rights plan, provided, further, that that the
aggregate value of all such rights distributed and redemptions made shall not
exceed $5,000,000 over the life of this Agreement;

(c)      Borrower may make Restricted Payments in connection with or pursuant to
any of its Employee Benefits Plans or in connection with the employment,
termination or compensation of its employees, officers or directors, provided,
that that the aggregate amount of any such payments shall not exceed $5,000,000
over the life of this Agreement;”

1.9     Certain Indebtedness Payments.  From and after the date of this
Amendment, Subparagraph (b) of Section 7.10 of the Credit Agreement is amended
and restated in its entirety as follows:

“(b)       (i) convert, or honor a conversion request with respect to, any such
Subordinated Debt into Equity Securities of Borrower in accordance with the
terms thereof; (ii) pay cash to holders of such Subordinated Debt in connection
with such a conversion but solely to the extent representing the value of any
fractional shares; (iii) make payments of interest on such Subordinated Debt not
in violation of the subordination provisions of such Subordinated Debt; (iv) pay
additional interest in an amount not to exceed fifty (50) basis points per annum
of the aggregate principal amount of the Convertible Subordinated Notes to the
extent due under the provisions of the Convertible Subordinated Notes due to
Borrower’s failure to register such notes or shares of common stock into which
the notes are convertible within the period or to keep such notes or shares
registered for or during the periods specified in the indenture for the
Convertible Subordinated Notes or the Registration Rights Agreement; (v) with
the consent of the Administrative Agent, make early repurchases of the
Convertible Subordinated Notes below par (in a face principal amount not to
exceed $5,000,000 in the aggregate); and (vi) make other payments, repayments,
redemptions, purchases, defeasance or other satisfaction of Subordinated Debt
not to exceed $5,000,000 in the aggregate; provided that at the time of such
payments, repayments, redemptions, purchases, defeasance or other satisfaction
pursuant to this clause (vi), the Leverage Ratio is 3.50:1.00 or less (based
upon the most recent Compliance Certificate delivered to Administrative Agent
pursuant to Section 6.02); and”

1.10     Minimum Fixed Charge Coverage Ratio.  From and after the date of this
Amendment, Section 7.11(c) of the Credit Agreement is amended and restated in
its entirety as follows:

“(c)      Minimum Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage
Ratio, determined as of the last day of any fiscal quarter of Borrower (measured
on a rolling four quarter basis for the trailing four fiscal quarters), to be
less than (1) for the fiscal quarter ending on March 31, 2007 1.30 to 1.00, (2)
for each fiscal quarter beginning with the fiscal quarter ending on June 30,
2007 and ending on or prior to March 31, 2008, 1.20 to 1.00, and (3) for each
fiscal quarter thereafter, 1.50 to 1.00.”

1.11     Burdensome Agreements.  From and after the date of this Amendment,
Section 7.14 of the Credit Agreement is amended and restated in its entirety as
follows:

“7.14.      Burdensome Agreements.  Enter into any Contractual Obligation (other
than this Agreement, the other Loan Documents, the Second Lien Loan Agreement
(including any refinancings thereof pursuant to Section 7.10(c)) and the other
“loan documents” referred to therein and, except for the restrictions described
in clause (iv) below, Indebtedness of foreign Subsidiaries permitted pursuant to
Section 7.01) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to Borrower or any Guarantor or otherwise transfer property
to Borrower or any Guarantor, (ii) of any Subsidiary to Guarantee the
Indebtedness of Borrower, (iii) of Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person, except with respect
to specific property encumbered to secure payment of particular Indebtedness
incurred to finance the acquisition thereof and permitted pursuant to Section
7.01(e), or (iv) of any foreign Subsidiary to pay dividends to its parent; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.”

-7-

--------------------------------------------------------------------------------

ARTICLE 2
WAIVER

2.1     Minimum Unrestricted Cash.  As of the date of this Amendment, the
Administrative Agent and the Required Lenders waive the requirement of Section
7.11(d) of the Credit Agreement that Consolidated Cash Balance be deposited in
domestic accounts subject to Deposit Account Control Agreements or Securities
Account Control Agreements for the period up until such time as such control
agreements were put in place, provided however, that said requirement is not
waived and remains in full force and effect for all future fiscal quarters
(including, without limitation, the fiscal quarter ending December 31, 2006).

ARTICLE 3
CONDITIONS TO EFFECTIVENESS OF AMENDMENT

3.1     The effectiveness of this Amendment is subject to the fulfillment to the
satisfaction of KeyBank National Association, as Administrative Agent under the
Credit Agreement (“Administrative Agent”), in its sole discretion, of the
following conditions precedent:

(a)       Borrower shall have executed and delivered to Administrative Agent
this Amendment;

(b)       The Requisite Lenders shall have executed and delivered to
Administrative Agent this Amendment;

(c)       Administrative Agent shall have received appropriate authorization
documents, including borrowing resolutions and certificates of incumbency,
confirming to its satisfaction that all necessary corporate and organizational
actions have been taken to authorize Borrower to enter into this Amendment;

(d)       Administrative Agent shall have received such other documents,
instruments or agreements as Administrative Agent may require to effectuate the
intents and purposes of this Amendment; and

(e)       Amendments to each of the Second Lien Credit Agreement and the
Intercreditor Agreement shall have been properly executed and delivered in form
and substance satisfactory to the Administrative Agent.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

Borrower hereby represents and warrants to Administrative Agent and Lenders
that:

4.1     After giving effect to the amendment of the Credit Agreement pursuant to
this Amendment and the consummation of the transactions contemplated hereby (i)
each of the representations and warranties set forth in Section 5 of the Credit
Agreement is true and correct in all material respects as if  made on the date
hereof (with references to the Credit Agreement being deemed to include this
Amendment) except to the extent such representations or warranties specifically
referred to an earlier date, and (ii) there exists no Event of Default under the
Credit Agreement after giving effect to this Amendment.

-8-

--------------------------------------------------------------------------------

4.2     Borrower has full corporate power and authority to execute and deliver
this Amendment, and to perform the obligations of its part to be performed under
the Credit Agreement as amended hereby.  Borrower has taken all necessary
action, corporate or otherwise, to authorize the execution and delivery of this
Amendment.  No consent or approval of any person, no consent or approval of any
landlord or mortgagee, no waiver of any lien or similar right and no consent,
license, approval or authorization of any governmental authority or agency is or
will be required in connection with the execution or delivery by Borrower of
this Amendment or the performance by Borrower of the Credit Agreement as amended
hereby.

4.3     This Amendment and the Credit Agreement as amended hereby are, or upon
delivery thereof to Administrative Agent will be, the legal, valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally.

ARTICLE 5
MISCELLANEOUS

5.1      The Credit Agreement, the other Loan Documents and all agreements,
instruments and documents executed and delivered in connection with any of the
foregoing shall each be deemed to be amended hereby to the extent necessary, if
any, to give effect to the provisions of this Amendment.  Except as so amended
hereby, the Credit Agreement and the other Loan Documents shall remain in full
force and effect in accordance with their respective terms.

5.2     Borrower agrees to pay Administrative Agent on demand for all reasonable
expenses, including reasonable fees and costs of attorneys and costs of title
insurance, incurred by Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and any document required to be
furnished hereunder.

-9-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth in the preamble hereto.

 

QUANTUM CORPORATION, a Delaware corporation, as Borrower

 

                                                                                                                      

By:

 

 /s/ Jon Gacek

Name:

 

 Jon Gacek

Title:

 

 Executive Vice President and Chief Financial Officer

 

 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender, Sole
Arranger, Sole Book Manager and Lender

 

                                                                                                                      

By:

 

 /s/ Thomas A. Crandell

Name:

 

 Thomas A. Crandell

Title:

 

 Senior Vice President

 

 

SILICON VALLEY BANK, as Lender

 

                                                                                                                      

By:

 

/s/ Amanda Peters

Name:

 

 Amanda Peters

Title:

 

 Vice President

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Lender

 

                                                                                                                      

By:

 

 /s/ John Trainer

Name:

 

 John Trainer

Title:

 

 Director

 

 

COLTS 2005-2 LTD., as Lender

By: Structures Asset Investors, LLC, as Collateral Manager

 

                                                                                                                      

By:

 

 /s/ John Trainer

Name:

 

 John Trainer

Title:

 

 Director

-S-1-

--------------------------------------------------------------------------------

GOLDENTREE CREDIT OPPORTUNITIES FINANCING I, LIMITED, as Lender

By: GoldenTree Asset Management, LP

 

                                                                                                                              
 

By:

 

 /s/ Karen Weber

Name:

 

 Karen Weber

Title:

 

 Director - Bank Debt

-S-2-

--------------------------------------------------------------------------------

GOLDENTREE CAPITAL OPPORTUNITIES, LP, as Lender

By: GoldenTree Asset Management, LP

 

                                                                                                                              
 

By:

 

 /s/ Karen Weber

Name:

 

 Karen Weber

Title:

 

 Director - Bank Debt

-S-3-

--------------------------------------------------------------------------------

GOLDENTREE LOAN OPPORTUNITIES I, LTD., as Lender

By: GoldenTree Asset Management, LP

 

                                                                                                                              
 

By:

 

 /s/ Karen Weber

Name:

 

 Karen Weber

Title:

 

 Director - Bank Debt

-S-4-

--------------------------------------------------------------------------------

GOLDENTREE LOAN OPPORTUNITIES III, LTD., as Lender

By: GoldenTree Asset Management, LP

 

                                                                                                                              
 

By:

 

 /s/ Karen Weber

Name:

 

 Karen Weber

Title:

 

 Director - Bank Debt

-S-5-

--------------------------------------------------------------------------------

GOLDENTREE CAPITAL SOLUTIONS OFFSHORE FUND FINANCING, as Lender

By: GoldenTree Asset Management, LP

 

                                                                                                                              
 

By:

 

 /s/ Karen Weber

Name:

 

 Karen Weber

Title:

 

 Director - Bank Debt

-S-6-

--------------------------------------------------------------------------------

GOLDENTREE CAPITAL SOLUTIONS FUND FINANCING, as Lender

By: GoldenTree Asset Management, LP

 

                                                                                                                              
 

By:

 

 /s/ Karen Weber

Name:

 

 Karen Weber

Title:

 

 Director - Bank Debt

-S-7-

--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Lender

 

                                                                                                                              
 

By:

 

 /s/ Dwayne L. Coker

Name:

 

 Dwayne L. Coker

Title:

 

 Duly Authorized Signatory

-S-8-

--------------------------------------------------------------------------------

GOTHAM INSURANCE COMPANY, as Lender

By: Mariner Partners, Inc., as Investment Partner

 

                                                                                                                              
 

By:

 

 /s/ John Kelty

Name:

 

 John Kelty

Title:

 

 Authorized Signatory

-S-9-

--------------------------------------------------------------------------------

NEW YORK MARINE AND GENERAL INSURANCE COMPANY, as Lender

By: Mariner Partners, Inc., as Investment Partner

 

                                                                                                                              
 

By:

 

 /s/ John Kelty

Name:

 

 John Kelty

Title:

 

 Authorized Signatory

-S-10-

--------------------------------------------------------------------------------

AVENUE CLO V, LIMITED, as Lender

 

                                                                                                                              
 

By:

 

 /s/ Richard D. Addańo

Name:

 

 Richard D. Addańo

Title:

 

 Senior Portfolio Manager

-S-11-

--------------------------------------------------------------------------------

AVENUE CLO IV, LIMITED, as Lender

 

                                                                                                                              
 

By:

 

 /s/ Richard D. Addańo

Name:

 

 Richard D. Addańo

Title:

 

 Senior Portfolio Manager

-S-12-

--------------------------------------------------------------------------------

VAN KAMPEN SENIOR INCOME Trust, as Lender

By: Van Kampen Asset Management

 

                                                                                                                              
 

By:

 

 /s/ Christina Jamieson

Name:

 

 Christina Jamieson

Title:

 

 Executive Director

-S-13-

--------------------------------------------------------------------------------

VAN KAMPEN SENIOR LOAN FUND, as Lender

By: Van Kampen Asset Management

 

                                                                                                                              
 

By:

 

 /s/ Christina Jamieson

Name:

 

 Christina Jamieson

Title:

 

 Executive Director

-S-14-

--------------------------------------------------------------------------------

TELOS CLO 2006-1, as Lender

 

                                                                                                                              
 

By:

 

 /s/ John J. McCormick, III

Name:

 

 John J. McCormick, III

Title:

 

 Managing Director

-S-15-